Citation Nr: 1757631	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-24 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depressive disorder, mood disorder with anger and irritability, psychotic disorder not otherwise specified (NOS), and anxiety disorder.

2.  Entitlement to service connection for hepatitis C, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant 
ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant,  served on active duty from October 1969 to January 1971.  

This appeal to the Board of Veteran's Appeals (Board) arose from an October 2009 rating decision in which the RO denied service connection for PTSD and hepatitis C.  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2013, and the Veteran filed a substantive appeal (via a VA Form 9, appeal to the Board of Veterans' Appeals) in August 2013.

In July 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In May 2015, the Board expanded the psychiatric claim on appeal to encompass acquired psychiatric disorders other than PTSD (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and expanded the hepatitis C claim to include consideration of secondary service connection (consistent with  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000)).  At that time, the Board granted service connection for PTSD, and remanded the matters of service connection for an acquired psychiatric disorder other than PTSD and for hepatitis C for further action to include development, and appropriate notice, respectively.  

After accomplishing further action, the agency of original jurisdiction (AOJ), denied the remaining claims (as reflected in a February 2016 supplemental SOC (SSOC), and returned these matters to the Board.

.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the remaining claims on appeal are, again, being remanded to the AOJ.   VA will notify the Veteran when  further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to the psychiatric claim, in  the May 2015 remand, the Board sought medical information concerning the validity of  psychiatric diagnoses of other than PTSD of record; and, if validly diagnosed, the relationship, if any, between each such diagnosis and either the Veteran's military service, to include his fear of hostile military or terrorist activity, or his now service-connected PTSD.  To this end, the Board requested that the AOJ obtain an addendum opinion from a March 2015 examiner who only addressed PTSD in his examination report, or from another appropriate professional based on claims file review, if possible.  The AOJ was only to arrange for the Veteran to undergo further VA examination if one was deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Pursuant to the remand, in October 2015, the May 2015 examiner provided an addendum opinion,  However, as the examiner again only addressed PTSD, and did opine on any acquired psychiatric disorders other than PTSD, the addendum provided  is not responsive to the remand instructions, necessitating another remand.  The Board also notes that, upon further review, in the March 2015 VA examination report the  examiner, specifically deferred the discussion of any acquired psychiatric disorders other than PTSD to an appropriate medical professional.

Under these circumstances, the Board finds that  the evidence of record is inadequate to resolve the remaining psychiatric claim, and that further remand of this matter to arrange for the Veteran to undergo VA examination to obtain etiology opinions by an appropriate mental health professional-preferably, a psychiatrist or psychologist-is warranted.   See 38 U.S.C.§ 5103A (012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record as to both claims on appeal is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, records.

Such should include obtaining pertinent VA treatment records dated since May 2015..  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of the claim are considered constructively in the possession of VA adjudicators during the consideration of the claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to one or more claims on appeal (to include, as regards any pertinent, private (non-VA) records), explaining that he has a full one-year period for response.  See 38 38 U.S.C. §  5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested below, the AOJ should also undertake any other development prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA mental health and physical evaluation and/or treatment of the Veteran, dated since May 2015.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to one or  both claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by an appropriate mental professional-preferably, a psychiatrist or psychologist..

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report must reflect full consideration of the Veteran's documented history and assertions.

All indicated tests and studies, to include psychological testing, if appropriate) should be accomplished  (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all psychiatric disability(ies) other than PTSD currently present or validly diagnosed  at any point pertinent to the current claim (even if now asymptomatic or resolved), to particularly include major depressive disorder, mood disorder with anger and irritability, psychotic disorder NOS, and anxiety disorder.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset in or is otherwise medically related to service, to include the identified in-service stressor; (b) or, for a psychosis, was manifested to a compensable degree within the first post-service year; 

OR, if  not deemed directly or presumptively related to service, (c) was caused or is or has been aggravated (i.e., worsened beyond the natural progression) by the Veteran's now service connected PTSD.  If aggravation by service-connected PTSD is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, to include by quantifying, (to the extent possible, the baseline level of disability prior to aggravation

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to  include the Veteran's assertions as to the nature, onset, and continuity of psychiatric symptoms  


In this regard, the examiner is advised that the Veteran is competent to report his symptoms, and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, if any, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, adjudicate the matters remaining on appeal in light of all pertinent evidence  (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.  

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 711 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


